Citation Nr: 0931642	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  08-25 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased initial rating for a left 
shoulder disability, currently evaluated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from February 1968 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey that granted service connection 
for status post surgical repair of the left shoulder and 
assigned an initial 0 percent rating, effective October 18, 
2006.  The Veteran appeals for a higher rating.

In June 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board's review of the claims file reveals that further RO 
action is warranted on the claim on appeal.

During his Board hearing, the Veteran testified that he has 
no lateral movement of his left arm.  The hearing transcript 
indicates possible limitation of motion of the arm with the 
arm bent at the elbow.  He also testified that the surgical 
repair of the shoulder in service involved shortening of the 
muscle.  He complained that it had worsened since the March 
2007 VA examination.

In his October 2007 notice of disagreement, the Veteran 
stated that he has pain and numbness associated with his left 
shoulder disability.

The above testimony indicates that his left shoulder 
disability may not have been properly examined and that it 
has worsened.  Thus, the RO should schedule the Veteran for a 
VA examination to determine the current severity of his left 
shoulder disability, to include any associated impairment of 
the muscles or nerves.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his left shoulder disability, 
to include any associated impairment of 
the muscles or nerves.  His claims file 
should be available to the examiner and 
reviewed in conjunction with the 
examination.  

The report should set forth all objective 
findings regarding the left shoulder 
disability, to specifically include any 
associated impairment of the muscles or 
nerves.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

2.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent facility. 

3.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and afforded the appropriate period to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


